DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP 2020-001532 filed on 1/8/2020. A certified copy of JP 2020-001532 has been received.
However, should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
The instant discussion of foreign priority is not a requirement for Applicant to file a certified English translation of the foreign application.  For example, if Applicant chooses to not file a certified English translation, the application will not be abandoned and Applicant will not receive a Notice of Non-Compliance.  The instant discussion of foreign priority is nothing more than an indication that the instant application has not perfected the foreign priority claim because Applicant has not filed the certified English translation.
For examination purposes of the instant set of claims, the effective filing date for available prior art is the date of the earliest English language filing which is 1/6/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hirozawa (US 2020/0262279).
Re 1, Hirozawa discloses: an actuation cable device for actuating a first device (32R) and a second device (32L) of a vehicle (fig 1) in conjunction with an operation of an operation device (handle 30L) of the vehicle, the actuation cable 5device comprising: a first cable (fig 4, HR) having a first end that is connected to the first device; a second cable (HL) having a first end that is connected to the second device; a third cable (TL) having a first end that is connected to the operation device; and a link member (56) that is rotatable about a rotary axis (defined by 60) set at a center portion (paragraph [0043]), 10wherein the first cable (HR) has a second end connected to a first portion (top portion within fig 4) of the link member that is located closer to a first-end side of the link member than the rotary axis (see fig 4, attachment point of HR closer to distal edge of top portion than 60), wherein the second cable (HL) has a second end connected to a second portion (bottom portion within fig 4) of the link member that is located closer to a second-end side of the link member than the rotary axis, the second portion being located opposite the first portion with the rotary axis therebetween (60 between top and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/BRIAN J MCGOVERN/Examiner, Art Unit 3656